Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP RAN WG2 Meeting #107bis (R2-1912889).
For claim 1, 3GPP teaches: A method, comprising: determining, by a processor of an apparatus implemented in a user equipment (UE), a status of a listen-before-talk (LBT) failure detection and recovery feature (see at least section 1-2, UE may detect UL LBT failures for UL transmissions including RACH, SR, etc., and may detect and report consistent LBT failure for recovery; proposal 2, when UL LBT failure occurs UE may detect whether failure has already occurred for a configured time interval, comprising a state/status of LBT failure detection operation); and
conditionally incrementing, by the processor, a counter in a procedure based on the status of the LBT failure detection and recovery feature (see at least section 2 proposal 2, UE may only increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred).
For claim 12, 3GPP teaches claim 1, 3GPP further teaches: further comprising: executing, by the processor, one or more recovery actions responsive to the counter reaching a threshold (see at least section 1-2, when the counter reaches a configured threshold UE may trigger consistent LBT failure and take recovery actions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2, 3, 4, 5, 9, 10, 13, 14, 15, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP RAN WG2 Meeting #107bis (R2-1912889) in view of Chen et al. (US 2020/0221495).
For claim 2, 3GPP teaches claim 1, 3GPP further teaches: wherein the conditionally incrementing the counter comprises conditionally incrementing a counter in a random access (RA) procedure (see at least section 1-2, UE may detect UL LBT failures and increment counter for UL transmissions including RACH, SR, etc.) but not explicitly: preamble transmission counter.  Chen from an analogous art teaches (see at least 0053, 0037-0038, different LBT failure counters may be implemented for different operations e.g. RACH, SR, etc.  See at least 0037, RACH may comprise preamble transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 1, so the counter is applied for RACH preamble transmissions, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by separately tracking LBT failure event for differing MAC operations (Chen 0053, 0037-0038).
For claim 3, 3GPP, Chen teaches claim 2, 3GPP further teaches: wherein the conditionally incrementing the counter comprises not incrementing the preamble transmission counter responsive to: the LBT failure detection and recovery feature being configured; and an LBT failure indication being received with respect to the RA procedure (see at least section 2 proposal 2, UE may increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred e.g. counter may be not incremented if LBT failure is indicated but a failure already occurred in the interval).
For claim 4, 3GPP, Chen teaches claim 3, Chen further teaches: wherein the RA procedure comprises a 4-step RA procedure, and wherein the LBT failure indication comprises an LBT failure indication for a last random access preamble transmission (see at least 0031, LBT failure may be detected for preambles sent for 4-step RA or in MsgA for 2-step RA).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 3, so LBT failure is detected for preamble sent in 4-step RA, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by tracking LBT failure event for various MAC operations (Chen 0031).
For claim 5, 3GPP, Chen teaches claim 3, Chen further teaches: wherein the RA procedure comprises a 2-step RA procedure, and wherein the LBT failure indication comprises an LBT failure indication for a last message A (MsgA) random access preamble transmission (see at least 0031, LBT failure may be detected for preambles sent for 4-step RA or in MsgA for 2-step RA).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 3, so LBT failure is detected for preamble sent in 2-step RA, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by tracking LBT failure event for various MAC operations (Chen 0031).
For claim 9, 3GPP teaches claim 1, 3GPP further teaches: wherein the conditionally incrementing the counter comprises conditionally incrementing a counter in a SR procedure (see at least section 1-2, UE may detect UL LBT failures and increment counter for UL transmissions including RACH, SR, etc.) but not explicitly: scheduling request (SR) counter.  Chen from an analogous art teaches (see at least 0053, 0037-0038, different LBT failure counters may be implemented for different operations e.g. RACH, SR, etc.  See at least 0037, RACH may comprise preamble transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 1, so the counter is applied for SR transmissions, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by separately tracking LBT failure event for differing MAC operations (Chen 0053, 0037-0038).
For claim 10, 3GPP, Chen teaches claim 9, 3GPP further teaches: wherein the conditionally incrementing the counter comprises not incrementing the SR counter responsive to: the LBT failure detection and recovery feature being configured; and an LBT failure indication being received with respect to a SR transmission in the SR procedure (see at least section 2 proposal 2, UE may increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred e.g. counter may be not incremented if LBT failure is indicated but a failure already occurred in the interval).
For claim 13, 3GPP teaches: A method, comprising: determining, by a processor of an apparatus implemented in a user equipment (UE), a status of a listen-before-talk (LBT) failure detection and recovery feature (see at least section 1-2, UE may detect UL LBT failures for UL transmissions including RACH, SR, etc., and may detect and report consistent LBT failure for recovery; proposal 2, when UL LBT failure occurs UE may detect whether failure has already occurred for a configured time interval, comprising a state/status of LBT failure detection operation); and
conditionally incrementing, by the processor, a counter in a random access (RA) procedure based on the status of the LBT failure detection and recovery feature (see at least section 2 proposal 2, UE may only increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred).
3GPP does not explicitly teach: preamble transmission counter.  Chen from an analogous art teaches (see at least 0053, 0037-0038, different LBT failure counters may be implemented for different operations e.g. RACH, SR, etc.  See at least 0037, RACH may comprise preamble transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of 3GPP, so the counter is applied for RACH preamble transmissions, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by separately tracking LBT failure event for differing MAC operations (Chen 0053, 0037-0038).
For claim 14, 3GPP, Chen teaches claim 13, 3GPP further teaches: wherein the conditionally incrementing the preamble transmission counter comprises not incrementing the preamble transmission counter responsive to: the LBT failure detection and recovery feature being configured; and an LBT failure indication being received with respect to the RA procedure (see at least section 2 proposal 2, UE may increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred e.g. counter may be not incremented if LBT failure is indicated but a failure already occurred in the interval).
For claim 15, 3GPP, Chen teaches claim 14, Chen further teaches: wherein in an event that the RA procedure comprises a 4-step RA procedure, the LBT failure indication comprises an LBT failure indication for a last random access preamble transmission, and in an event that the RA procedure comprises a 2-step RA procedure, the LBT failure indication comprises an LBT failure indication for a last message A (MsgA) random access preamble transmission (see at least 0031, LBT failure may be detected for preambles sent for 4-step RA or in MsgA for 2-step RA).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of claim 14, so LBT failure is detected for preamble sent in 4-step RA or 2-step RA, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by tracking LBT failure event for various MAC operations (Chen 0031).
For claim 18, 3GPP teaches: A method, comprising: determining, by a processor of an apparatus implemented in a user equipment (UE), a status of a listen-before-talk (LBT) failure detection and recovery feature (see at least section 1-2, UE may detect UL LBT failures for UL transmissions including RACH, SR, etc., and may detect and report consistent LBT failure for recovery; proposal 2, when UL LBT failure occurs UE may detect whether failure has already occurred for a configured time interval, comprising a state/status of LBT failure detection operation); and
conditionally incrementing, by the processor, a counter in a SR procedure based on the status of the LBT failure detection and recovery feature (see at least section 2 proposal 2, UE may only increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred).
3GPP does not explicitly teach: scheduling request (SR) counter.  Chen from an analogous art teaches (see at least 0053, 0037-0038, different LBT failure counters may be implemented for different operations e.g. RACH, SR, etc.).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chen to the system of 3GPP, so the counter is applied for SR transmissions, as suggested by Chen.  The motivation would have been to enhance LBT failure detection by separately tracking LBT failure event for differing MAC operations (Chen 0053, 0037-0038).
For claim 19, 3GPP, Chen teaches claim 18, 3GPP further teaches: wherein the conditionally incrementing the SR counter comprises not incrementing the SR counter responsive to: the LBT failure detection and recovery feature being configured; and an LBT failure indication being received with respect to the SR procedure (see at least section 2 proposal 2, UE may increment UL LBT counter once per interval, thus based on the condition whether LBT failure has already occurred e.g. counter may be not incremented if LBT failure is indicated but a failure already occurred in the interval).
Allowable Subject Matter
Claim 6, 7, 8, 11, 16, 17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 6, 16 the prior art fails to teach/suggest: wherein the conditionally incrementing the counter comprises incrementing the preamble transmission counter responsive to: the LBT failure detection and recovery feature being not configured; and an LBT failure indication being received with respect to the RA procedure.  The closest prior art 3GPP RAN WG2 Meeting #107bis (R2-1912889) discloses LBT failure detection and recovery (section 1-2) but not the limitations of claim 6.
For claim 11, 20 the prior art fails to teach/suggest: wherein the conditionally incrementing the counter comprises incrementing the SR counter responsive to: the LBT failure detection and recovery feature being not configured; and an LBT failure indication being received with respect to a SR transmission in the SR procedure.  The closest prior art 3GPP RAN WG2 Meeting #107bis (R2-1912889) discloses LBT failure detection and recovery (section 1-2) but not the limitations of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cirik et al. (US 2021/0100031) discloses communication channel failure detection and recovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467